DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/22.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1, 5, and 7 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19, 23, 26, and 29 of U.S. Patent No. 10,950,618.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 5, and 7 of the instant application is anticipated by patent claims 19, 23, 26, and 29 in that claims 19, 23, 26, and 29 of the patent contains all the limitations of claims 1, 5, and 7 of the instant application. Claims 1, 5, and 7 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
3.	Claims 2-4 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
4.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the memory array of claim 1 wherein at least a
portion of the channel region is horizontally-oriented for horizontal current flow in the portion between the first and second source/drain regions; the memory array of claim 1 wherein, the first electrode is directly electrically coupled to the first source/drain region; and the conductive line structure is directly electrically coupled to the second source/drain regions of the plurality of the transistors; the memory array of claim 1 wherein the gate comprises an annulus radially projecting circumferentially about the pillar; the memory array of claim 1 wherein the channel region comprises opposing C-like shapes that face one another in a straight-line vertical cross-section; the memory array of claim 1 wherein the pillar structures are directly electrically coupled to a horizontal longitudinally- elongated line that is above or below the stack; and/or the memory array of claim 1 wherein one of the first and second source/drain regions is above the other.
5.	The prior art, U.S. PUBS No. 2012/0228688, teaches a memory array, comprising: vertically-alternating tiers of insulative material and memory cells, the memory cells individually comprising: a transistor comprising first and second source/drain regions having a channel region there-between and a gate operatively proximate the channel region; and a capacitor comprising first and second electrodes having a capacitor insulator there-between, the first electrode 
6.	The prior art, U.S. PUBS No. 2012/0228688, teaches a memory array, comprising: vertically-alternating tiers of insulative material and memory cells, the memory cells individually comprising: a transistor comprising first and second source/drain regions having a channel region there-between and a gate operatively proximate the channel region; and a capacitor comprising first and second electrodes having a capacitor insulator there-between, the first electrode being electrically coupled to the first source/drain region; horizontally-extending sense-lines in individual of the memory cell tiers, individual of the second source/drain regions in the 

7.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 15-27 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/16/22